Citation Nr: 0917971	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ventricular hypertrophy with diastolic dysfunction.  

2. Entitlement to service connection for hypertension.

3.  Entitlement to service connection for mitral valve 
regurgitation and dilated cardiomyopathy with left 
ventricular hypertrophy and diastolic dysfunction.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to restoration of a 10 percent rating for 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Craig N. Bash, M.D.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 and March 2008 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  In February 2009, the 
Veteran testified at a video hearing before the undersigned 
with his witness, Dr Bash, testifying live at the Board.  

A review of the record on appeal shows that the claim of 
service connection for mild left ventricular hypertrophy with 
diastolic dysfunction was previously denied by the Board in 
July 2007.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  In September 2007, the Veteran filed both an 
application to reopen a claim of service connection for left 
ventricular hypertrophy with diastolic dysfunction and a new 
claim of service connection for mitral valve regurgitation 
and dilated cardiomyopathy.  While the RO treated both these 
heart disorder claims as a single claim to reopen in the 
December 2007 rating decision, following the guidance of the 
United States Court of Appeals for the Federal Circuit in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Board has 
recharacterized the issues on appeal as a claim to reopen for 
left ventricular hypertrophy with diastolic dysfunction and 
an original claim for mitral valve regurgitation and dilated 
cardiomyopathy.

Accordingly, while the claim of service connection for mitral 
valve regurgitation and dilated cardiomyopathy may be 
considered on the merits by the Board, the claim of service 
connection for left ventricular hypertrophy with diastolic 
dysfunction may only be considered on the merits if new and 
material evidence has been submitted since the last final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

Next, the Board notes that for reasons that will be explained 
in more detail below, the evidence of record is sufficient to 
reopen the claim of entitlement to service connection for 
left ventricular hypertrophy with diastolic dysfunction and 
in the interest of judicial economy the Board has 
characterized the resulting service connection claim as 
entitlement to service connection for mitral valve 
regurgitation and dilated cardiomyopathy with left 
ventricular hypertrophy and diastolic dysfunction (heart 
disorder).

At the February 2009 hearing, the Veteran withdrew his claims 
of entitlement to service connection for headaches and 
dizziness as well as his application to reopen his claims of 
service connection for chronic arthritis also claimed a 
bilateral cubital tunnel syndrome, chronic bursitis, chronic 
tendonitis, and chronic myositis.  38 C.F.R. § 20.204(b) 
(2008) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).  Accordingly, the 
only issues on appeal are as stated on the cover page of this 
decision.

A review of the claims files shows that the Veteran, at the 
February 2009 hearing, raised a claim of entitlement to an 
increased rating for pneumonia.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for 
diverticulitis, hemorrhoids, and irritable bowel syndrome as 
well as entitlement to restoration of a 10 percent rating for 
pneumonia are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the July 2007 Board decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for left 
ventricular hypertrophy with diastolic dysfunction.

2.  The competent and credible evidence of record shows that 
the Veteran's hypertension was caused by his military 
service.

3.  The competent and credible evidence of record shows that 
the Veteran's mitral valve regurgitation and dilated 
cardiomyopathy with left ventricular hypertrophy and 
diastolic dysfunction was caused by his service connected 
hypertension.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for left ventricular hypertrophy with diastolic 
dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Hypertension was caused by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Mitral valve regurgitation and dilated cardiomyopathy 
with left ventricular hypertrophy and diastolic dysfunction 
was caused by service connected hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA),

As to the VCAA, because the Board is rendering a decision in 
favor of the Veteran to the extent outlined below, a 
discussion of the VCAA is unnecessary at this time.  

The Claim to Reopen

Service connection for left ventricular hypertrophy with 
diastolic dysfunction was previously denied by the Board in a 
July 2007 decision because the evidence did not show that it 
was, among other things, causally or etiologically related to 
service.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the July 2007 Board decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the 
decision in question and finds that the evidence includes 
October 2007, January 2008, and February 2009 letters as well 
as his February 2009 hearing testimony Dr. Bash in which he 
opined that the Veteran's left ventricular hypertrophy with 
diastolic dysfunction had its onset during the claimant's 
military service and/or was caused by pneumonia and/or 
hypertension.  

These statements, the credibility of which must be presumed, 
Kutscherousky, supra, provides for the first time medical 
evidence that current left ventricular hypertrophy with 
diastolic dysfunction is due to military service or a service 
connected disability.  Thus, the Board finds that the 
additional medical evidence is both new and material as 
defined by regulation.  38 C.F.R. § 3.156(a).  The claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claims

The Veteran and his representative contend that the 
claimant's hypertension and mitral valve regurgitation and 
dilated cardiomyopathy with left ventricular hypertrophy with 
diastolic dysfunction began during or are a result of his 
military service.  In the alternative it is alleged that they 
were caused or aggravated by a service connected disability.  
It is requested that the Veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Service connection is also warranted where a 
disability is proximately due to or the result of already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.  Service connection may also be granted 
when a service-connected disability aggravates a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As to the provisions of 38 C.F.R. § 3.310, the Board notes 
that this regulation was amended effective from October 10, 
2006, and these new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen, 
supra, the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to service connection for hypertension, the Board notes 
that Dr. Bash in an October 2007 letter opined, after a 
review of the record on appeal, that the Veteran's current 
hypertension was most likely caused by his military service 
because he entered service with a normal heart, he had 
several high blood pressure readings in-service and shortly 
after service, he currently has high blood pressure, and the 
record does not contain a more likely or alternative etiology 
for his current hypertension.  A similar opinion was provided 
by Dr. Bash at the February 2009 hearing.  While the RO in 
December 2007 obtained a VA opinion as to, among other 
things, the origins of the claimant's current hypertension, 
neither that opinion nor any other medical opinion found in 
the record contradicts Dr. Bash's opinion that the claimant's 
current hypertension is directly due to his military service 
- as opposed to his service connected pneumonia.  See 
38 C.F.R. §§ 3.303, 3.310; Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
In fact, the December 2007 VA opinion also stated ". . . 
that there were several blood pressure readings in 1973 that 
were in the range of hypertension."

Given this unchallenged opinion which both accurately cites 
to the evidence found in the record and draws a conclusion 
from this evidence that the Veteran's current hypertension 
was directly caused by his military service, the Board 
concludes that with granting the Veteran the benefit of any 
doubt in this matter that service connection for hypertension 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

As to service connection for mitral valve regurgitation and 
dilated cardiomyopathy with left ventricular hypertrophy and 
diastolic dysfunction, the Board notes that the January 2005 
VA heart examiner, after a review of the record on appeal and 
an examination of the claimant, diagnosed left ventricular 
hypertrophy with diastolic dysfunction and thereafter opined 
that these heart problems were due to hypertension.  
Similarly, in his February 2009 letter Dr. Bash opined that 
the Veteran has two heart problems, ventricular hypertrophy 
and valvula disease, and both of these problems are "likely 
due to his long standing hypertension."  A similar opinion 
was provided by Dr. Bash at the February 2009 hearing.  
Neither of these medical opinions is contradicted by any 
other medical opinion of record.  Colvin, supra; 38 C.F.R. 
§ 3.310.

Given these unchallenged opinions citing the Veteran's newly 
service connected hypertension as the caused of his current 
heart disease, the Board concludes that with granting the 
Veteran the benefit of any doubt in this matter, that service 
connection for mitral valve regurgitation and dilated 
cardiomyopathy with left ventricular hypertrophy and 
diastolic dysfunction is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.310; Allen, supra.


ORDER

The claim of service connection for left ventricular 
hypertrophy with diastolic dysfunction is reopened.

Service connection for hypertension is granted.

Service connection for mitral valve regurgitation and dilated 
cardiomyopathy with left ventricular hypertrophy and 
diastolic dysfunction is granted.


REMAND

As to entitlement to service connection for diverticulitis, 
given the post-service diagnosis of the claimed disability, 
the documented in-service complaints of abdominal pain in 
1973 and 1974, and Dr. Bash's February 2009 opinion that it 
was "likely" the Veteran had early diverticulitis in 
service as well as the similar opinion provided by Dr. Bash 
at the February 2009 hearing, the Board finds that a remand 
is required for a clarifying opinion as to the origins of his 
diverticulitis.  38 U.S.C.A. § 5107A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Also see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim).

Similarly, as to entitlement to service connection for 
irritable bowel syndrome, given the in-service documentation 
of the disability (see service treatment records dated in 
August 1974) and the Veteran's competent statements and 
testimony regarding having frequent bowel movements and 
abdominal pain since that time, the Board finds that a remand 
is also required for a medical opinion as to the origins of 
his current problems.  38 U.S.C.A. § 5107A(d) (West 2002); 
McLendon, supra; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).

As to all the remaining issues on appeal, the Board finds 
that a remand is also required to obtain and associate with 
the record a copy of the transcript from the personal hearing 
the Veteran attended at the RO on January 30, 2008, and his 
vocational rehabilitation file.  38 U.S.C.A. § 5107A(b) (West 
2002).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record the transcript 
from the personal hearing the Veteran 
attended at the RO on January 30, 2008.

2.  The RO/AMC should obtain and 
associate with the record the Veteran's 
vocational rehabilitation file.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided a gastrointestinal VA 
examination to ascertain the origins of 
his diverticulitis and irritable bowel 
syndrome.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.  After 
a review of the record on appeal and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

a.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
diverticulitis and/or its residuals 
began during service or are causally 
linked to any incident of service?

b.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
irritable bowel syndrome and/or its 
residuals began during service or 
are causally linked to any incident 
of service?

In providing answers to the above 
questions, the examiner should comment on 
the February 2009 letter and testimony 
provided by Dr. Bash regarding the 
origins of the Veteran's diverticulitis.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


